914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rochester HARRIS, Plaintiff-Appellant,v.Don SHARPE, Defendant-Appellee.
No. 90-1426.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1990.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Rochester Harris, a pro se Michigan prisoner, appeals the district court's order of summary judgment dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and declaratory relief, Harris sued the Food Production Administrative Manager of the facility where he is incarcerated.  Harris alleged violations of his eighth amendment rights.


3
Over Harris's objections, the district court adopted the magistrate's report and recommendation and granted summary judgment for the defendant.  Harris filed a timely appeal.  In his brief, he requests appointment of counsel and a free transcript at government expense.


4
Upon review, we determine that the district court properly entered summary judgment because there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


5
Accordingly, we hereby deny the request for counsel and a free transcript and affirm the district court's judgment for the reasons set forth in the magistrate's report and recommendation filed on February 20, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.